993 F.2d 1546
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dr. E. Tresa CRONEY, Plaintiff-Appellant,v.Patti WEBB, Deputy Warden;  Norman Phillips,Classification/Treatment Officer;  John R. Banks, Jr.;Robert T. Letcher;  Kentucky New Era Newspaper PublishingCompany;  Rob Dollar;  Channel # 43, Defendants-Appellees.
No. 92-6426.
United States Court of Appeals, Sixth Circuit.
May 4, 1993.

Before JONES and BATCHELDER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Dr. E. Tresa Croney appeals the dismissal of her civil rights complaint filed under 42 U.S.C. § 1983.   Defendants Kentucky New Era Publishing Company, Rob Dollar, and Channel # 43 move to dismiss the appeal.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon consideration, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Plaintiff filed her complaint pro se in the district court alleging that the defendant Kentucky prison officials attempted to dissuade her from marrying a Kentucky prison inmate and, when she married the prisoner, disclosed the marriage to media personnel for publication in retaliation.   Defendants moved to dismiss the complaint and plaintiff responded in opposition.   The magistrate judge recommended that the motions to dismiss be granted and plaintiff filed a motion for leave to amend her complaint and objections to the magistrate judge's recommendation.   The district court clarified and adopted the magistrate judge's recommendation and dismissed the complaint.


3
Whether a complaint was properly dismissed is a question of law subject to de novo review.   Meador v. Cabinet for Human Resources, 902 F.2d 474, 475 (6th Cir.), cert. denied, 111 S.Ct. 182 (1990).   Upon consideration, it is concluded that plaintiff's complaint was properly dismissed for the reasons stated in the magistrate judge's report filed August 31, 1992, as clarified and adopted by the district court in its memorandum opinion and order entered October 13, 1992.


4
Accordingly, the motion to dismiss is denied and the judgment of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.